DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the position and orientation of the base housing within a spacecraft of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 11, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh et al (US 2002/0067313) in view of Applebaum (US 2005/0051349).
Re claim 1, Kondoh et al disclose a method comprising: obtaining a base housing (1, 4, 5) for electronic components (2, 3), the base housing being configured to attenuate radiation entering the base housing by a base amount (line 9, Fig 7)[0040], wherein an inner volume of the base housing defined by an inner surface of the base housing experiences attenuated radiation (reduce electromagnetic interference)[0034], (line 9, Fig 7)[0040]; and affixing one or more inserts (6) to the inner surface of the base housing (Fig 1) to further attenuate the attenuated radiation in corresponding one or more areas of the inner volume (line 8, Fig 7)[0040], and capable shielding one or more of the electronic components in the one or more areas of the inner volume from a total nonionizing dose (TNID) of radiation (reduce electromagnetic interference), but does not disclose the inner volume shielding one or more of the electronic components in the one or more areas of the inner volume from a total ionizing dose (TID) of radiation caused by interaction with radiation particles.
Re claim 3, wherein the performing the analysis considers a direction from which the radiation reaches the base housing (Figs 2, 7).
Re claim 5, wherein the designing the one of the one or more inserts includes determining a shape and position (Fig 1) such that the one of the one or more inserts is between the direction from which the radiation reaches the base housing and the one of the electronic components (Fig 2).
Re claim 6, wherein the designing the one of the one or more inserts includes determining a thickness (D) to attenuate the attenuated radiation to a predetermined level (Fig 4).
Re claim 7, wherein the designing the one of the one or more inserts includes designing a pattern on a surface (Fig 1) to create a tortuous path that further attenuates the attenuated radiation (Fig 7).
Re claim 11, Kondoh et al disclose a housing for electronic components (2, 3), the housing comprising: a base housing (1, 4, 5) configured to attenuate radiation entering the base housing by a base amount (line 9, Fig 7)[0040], wherein an inner volume of the base housing defined by an inner surface of the base housing experiences attenuated radiation(reduce electromagnetic interference) [0034], (line 9, Fig 7)[0040]; and one or more inserts (6) affixed to the inner surface of the base housing (Fig 1) to further attenuate the attenuated radiation in corresponding one or more areas of the inner volume (line 8, Fig 7)[0040]  and capable shielding one or more of the electronic components in the one or more areas of the inner volume from a total nonionizing dose (TNID) of radiation (reduce electromagnetic interference), but does not disclose the inner volume shielding one or more of the electronic components in the one or more areas of the inner volume from a total ionizing dose (TID) of radiation caused by interaction with radiation particles.
Re claim 12, wherein each of the one or more inserts is between a direction from which the radiation reaches the base housing and the corresponding one of the one or more areas of the inner volume (Figs 1, 2).
Re claim 15, wherein one of the one or more inserts includes a pattern on a surface of the one of the one or more inserts (Fig 1).
The teaching as discussed above does not disclose the one or more areas of the inner volume based on a position and orientation of the base housing within a spacecraft (re claim 2).

Applebaum teaches the use of an inner volume shielding one or more of the electronic components (32) in the one or more areas of an inner volume (30) from a total ionizing dose (TID) radiation shielding [0041], the one or more areas of the inner volume based on a position and orientation of the base housing within a spacecraft (space application)[0042]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the housing of Kondoh et al by employing TID radiation shielding for space application as taught by Applebaum and protecting the electronic component from TID radiation.

Claim(s) 8, 9, 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh et al (US 2002/0067313) in view of Applebaum (US 2005/0051349) and Speaker et al (US 10,772,246).
Re claim 8, 13, 14, fabricating the one or more inserts or base housing from metal [0036], but does not disclose the metal includes aluminum, stainless steel, or titanium.
Speaker et al teach the use of aluminum (table 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use aluminum for the metal of Kondoh et al for forming a light weight housing.
The teaching as discussed above does not disclose fabricating the one or more inserts by implementing additive manufacturing (re claims 9, 16).
Speaker et al teach the use of making a radiation shield of additive manufacturing (abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use additive manufacturing for providing protection at a relatively reduced size and weight.

Claim(s) 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondoh et al (US 2002/0067313) in view of Applebaum (US 2005/0051349) and Thomsen, III et al (US 8,661,653).
The teaching as discussed above does not disclose wherein the affixing the one or more inserts includes inserting a fastener through the base housing and into the one or more inserts.
Thompsen, Ill et al teach the use of attaching materials by screws. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use screw for attaching the inserts to the housing of Kondoh et al for preventing separation of the inserts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot.





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2841